Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/21 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 9, 13, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 5, 9, 13, and 17-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 19, and 20 the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of the human being performing a method comprising
[…] comprising: 
[…]
[…] 
present […] evaluation criteria…viewpoints;
when editing…criteria;
obtain […] image data […] of an answer…written;
estimate…data;
determine…grading;
when editing…present […] a score…score; and
when editing…update.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “display”, an “imaging device”, a “processor”, “an information processing device”, “non-transitory computer readable medium”, and/or “a computer” these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “display”, an “imaging device”, a “processor”, “an information processing device”, “non-transitory computer readable medium”, and/or “a computer” these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.
	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 13, and 17-20 are rejected under 35 U.S.C. 103 as being are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20150072334 A1 by Van Harmelen (“Harmelen”), in view of PGPUB US 20060160054 A1 by Onishi et al (“Onishi”), further in view of PGPUB US 20040153504 A1 by Hutchinson et al (“Hutchinson”).
In regard to Claims 1, 19, and 20, Harmelen teaches 
an information processing device comprising: 
a display;
(see, e.g., Figure 1, selection 104);
[…]
a processor programmed to:
(see, e.g., Figure 1, selection 102);
present…viewpoints;
(see, e.g., Figure 7a; in regard to “evaluation criteria” see, e.g., selection 703; in regard to “evaluation viewpoints” see, e.g., “Topography”, “Weather”, etc; in regard to “allocation scores” see, e.g., “Marks”);


(see, e.g., Figures 6a and 6b);
[…]
when editing has not been performed, presenting, on the display, a score based on the estimated evaluation viewpoint and the estimated allocation score
(see, e.g., Figure 10i);
[…]
Furthermore, to the extent that the otherwise cited prior art may fail to teach the remaining claimed limitations in regard to scanning a hand-graded answer sheet and summing a score based on the hand grading, in an analogous reference Onishi teaches this feature (see, e.g., paragraph 82);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the feature taught by Onishi to the system otherwise taught by Harmelen, in order to add an additional means by which to score hand-graded tests so as to increase the system’s flexibility.
Furthermore, while Harmelen teaches a computer program that permits grading criteria to be edited, as well as grades to be entered based on the various criteria and then a total grade/score to be calculated automatically, it may not also specifically teach that when those grading criteria are again edited that the total grade/score changes also to reflect that edit, however, in an analogous reference Hutchinson teaches where when grading/scoring criteria are updated the total score is then also updated accordingly (see, e.g., paragraph 106);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated the functionality taught by Hutchinson as part of the otherwise cited prior art, and programmed to computer to automatically update the overall score/grade whenever the grading criteria were updated, in order to have the score/grade correctly reflect the current criteria.

Furthermore, while each reference by itself may not teach this functionality, Harmelen teaches displaying the original score/grade and the combination of Harmelen and Hutchinson teaches displaying the new score/grade
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have combined the teachings of the prior art to allow the user to display both the original score/grade and the updated score/grade at the same time in order to be able to view the impact of the update.


In regard to Claim 5, Harmelen teaches this functionality at, e.g., Figure 7a, selection 703.
In regard to Claim 9, Harmelen teaches this functionality at, e.g., Figure 10i.
In regard to Claim 13, Harmelen teaches this functionality at, e.g., Figure 73, “Feedback”.
In regard to Claim 17, Harmelen displaying scores (see Claim 1).  Otherwise see Onishi at, e.g., Figure 11.
In regard to Claim 18, see rejection of Claim 17.  Furthermore, Onishi teaches grading multiple different answer sheets (see, e.g., Figure 12);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have bene obvious to have displayed the multiple different answer sheets so as to allow comparison of whether the grading had been consistent.

Response to Arguments
	Applicant’s arguments in regard to the rejection made under 35 USC 101 mis-characterizing the claimed subject matter as being a method of organizing human activity are persuasive and that basis of the rejection is withdrawn.



    PNG
    media_image1.png
    352
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    675
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because there is no requirement in making a 101 rejection that all of the claimed limitations be considered in the analysis of the first prong of the Mayo test.  And Applicant includes numerous limitations here (display, 
	Applicant argues that it has claimed a “practical application”, however, Applicant cites no legal authority to support its argument.
	Applicant argues on pages 14-15 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image3.png
    109
    673
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    691
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because the combination of the cited prior art teaches displaying one score when editing has not been performed (editing has been “determined” to have not been performed) and displaying both the before and after grade when editing has been performed (editing has been “determined” to have been performed).  Applicant does not claim in what form the “determination” must be made other than the claimed presentation of the score or grades.

	



    PNG
    media_image5.png
    597
    736
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  The 103 rejection provides two independent bases by which to make the combination of the cited prior art.  The first is a KSR-style “obvious to combine” rationale.  See MPEP 2143(I)(A).  The second rationale provides a motivation to combine (“in order to be able to view the impact of the update”) which is consistent with the CAFC’s holding in In re Van Os, in terms of what constitutes a sufficient motivation to combine.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715